United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

CURTIS DEON JONES, #09808-062 §
§
Vv. § CIVIL ACTION NO. 3:19-CV-2455-S-BK
§
WARDEN FCI SEAGOVILLE §

ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

 

The United States Magistrate Judge made Findings, Conclusions, and a Recommendation
in this case. No objections were filed. The Court reviewed the proposed Findings, Conclusions,
and Recommendation for plain error. Finding none, the Court accepts the Findings, Conclusions,
and Recommendation of the United States Magistrate.

It is therefore ordered that the petition for writ of habeas corpus under 28 U.S.C. § 2241 is
dismissed without prejudice for failure to comply with a court order and for want of jurisdiction.

The Court prospectively certifies that any appeal of this action would not be taken in good
faith. See 28 U.S.C. § 1915(a)(3); FED. R. App. P. 24(a}(3). In support of this certification, the
Court adopts and incorporates by reference the Magistrate Judge’s Findings, Conclusions, and
Recommendation. See Baugh v. Taylor, 117 F.3d 197, 202 & n.21 (Sth Cur. 1997). Based on the
Findings and Recommendation, the Court finds that any appeal of this action would present no
legal point of arguable merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215,
220 (5th Cir. 1983).’ In the event of an appeal, Petitioner may challenge this certification by filing
a separate motion to proceed in forma pauperis on appeal with the Clerk of the Court, U.S. Court

of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at 202; Fep. R. App. P. 24(a)(5).

 

' Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order. A timely notice of appeal must be
filed even if the court certifies an appeal as not taken in good faith.
SO ORDERED.

SIGNED January $€2 2020.

 

[La See

UNITED STATES DISTRICT JUDGE

 

 
